CLECO POWER LLC 2030 Donahue Ferry Road Pineville, Louisiana71360 August 29, 2011 VIA EDGAR TRANSMISSION Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549 Re:Withdrawal of Post-Effective Amendment to Registration Statement on Form S-3 Ladies and Gentlemen: Pursuant to Rule 477(a) under the Securities Act of 1933, as amended, Cleco Power LLC, a Louisiana limited liability company (the “Company”), hereby requests the immediate withdrawal of its Post-Effective Amendment No. 1 to Form S-3 Registration Statement (Accession No. 0001089819-11-000053; File No. 333-176453), together with all exhibits thereto, which was filed with the Commission on August 24, 2011 (the “Amendment”). The Amendment was filed inadvertently by the Company using the submission type S-3ASR rather than POSASR.No securities have been sold pursuant to the Amendment.Accordingly, the Company hereby requests the immediate withdrawal of the Amendment and has re-filed the post-effective amendment under the submission type POSASR. If you have any questions or concerns with regard to the foregoing, please contact Timothy S. Taylor (713) 229-1184 of Baker Botts L.L.P. Sincerely, CLECO POWER LLC By:/s/ R. Russell Davis By:R. Russell Davis Title:Vice President – Investor Relations & Chief Accounting Officer Cc:Timothy S. Taylor
